
	

113 S99 IS: Natural Disaster Fairness in Contracting Act of 2013
U.S. Senate
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 99
		IN THE SENATE OF THE UNITED STATES
		
			January 23
			 (legislative day, January 3), 2013
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide for full and open competition for Federal
		  contracts related to natural disaster reconstruction efforts. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Natural Disaster Fairness in
			 Contracting Act of 2013.
		2.DefinitionsIn this Act:
			(1)Executive
			 agencyThe term
			 executive agency has the meaning given the term in section 4 of
			 the Office of Federal Procurement Policy Act (41 U.S.C. 403).
			(2)Full and open
			 competitive proceduresThe term full and open competitive
			 procedures has the meaning given the term full and open
			 competition in section 4 of the Office of Federal Procurement Policy Act
			 (41 U.S.C. 403).
			(3)Natural
			 disaster reconstruction effortsThe term natural disaster
			 reconstruction efforts means reconstruction efforts undertaken in an
			 area subject to a declaration by the President of a major disaster under
			 section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act (42 U.S.C. 5170).
			3.Competition
			 requirements
			(a)In
			 generalExcept as provided
			 under subsection (b), the head of an executive agency, in entering into a
			 contract to procure property or services in connection with natural disaster
			 reconstruction efforts, shall comply with the requirements under section 303 of
			 the Federal Property and Administrative Services Act of 1949 (41 U.S.C.
			 253).
			(b)ExceptionsThe exceptions to the requirement for
			 competitive procedures provided under paragraphs (3), (4), and (7) of section
			 303(c) of such Act shall not apply to a contract described in subsection
			 (a).
			4.Written approval
			 for use of noncompetitive procedures required for certain contracts
			(a)Approval
			 requiredThe head of an executive agency may enter into a
			 contract to procure property or services in connection with natural disaster
			 reconstruction efforts using other than full and open competition only upon the
			 written approval of the President or the President’s designee.
			(b)Congressional
			 notification required
				(1)In
			 generalIf procedures other than full and open competitive
			 procedures are to be used to enter into a contract described in subsection (a),
			 the head of the executive agency negotiating such contract shall notify the
			 Committee on Appropriations of the
			 Senate, the Committee on
			 Appropriations of the House of Representatives, and the
			 standing committees of the Senate and the House of Representatives that have
			 jurisdiction over the executive agency not later than 7 calendar days before
			 the award of the contract.
				(2)JustificationThe
			 notification under paragraph (1) shall include—
					(A)the justification
			 for the use of other than full and open competitive procedures;
					(B)a brief
			 description of the contract’s scope;
					(C)the amount of the
			 contract;
					(D)a discussion of
			 how the contracting agency identified and solicited offers from
			 contractors;
					(E)a list of the
			 contractors solicited; and
					(F)the justification
			 and approval documents, required under section 303(f)(1) of the Federal
			 Property and Administrative Services Act of 1949 (41 U.S.C. 253(f)(1)), upon
			 which the determination of use of procedures other than full and open
			 competitive procedures was based.
					(c)Scope of
			 requirements
				(1)Size of
			 contractsThis section shall not apply to contracts of less than
			 $5,000,000.
				(2)ApplicabilityThis
			 section shall apply to any extension, amendment, or modification of a contract
			 for the procurement of property or services in connection with natural disaster
			 reconstruction efforts entered into before the date of the enactment of this
			 Act using other than full and open competitive procedures.
				(3)Small business
			 exceptionThis section shall not apply to contracts authorized
			 under the Small Business Act (15 U.S.C. 631 et seq.).
				5.Disclosure
			 required
			(a)Publication and
			 public availability
				(1)In
			 generalThe head of an executive agency that enters into a
			 contract for the procurement of property or services in connection with natural
			 disaster reconstruction efforts through the use of other than full and open
			 competitive procedures shall publish in the Federal Register or Federal
			 Business Opportunities, and otherwise make available to the public not later
			 than 7 calendar days before the date on which the contract is finalized—
					(A)the amount of the
			 contract;
					(B)a brief
			 description of the scope of the contract;
					(C)an explanation of
			 how the executive agency identified, and solicited offers from, potential
			 contractors to perform the contract, and a list of the potential contractors
			 that were issued solicitations for the offers; and
					(D)the justification
			 and approval documents, required under section 303(f)(1) of the Federal
			 Property and Administrative Services Act of 1949 (41 U.S.C. 253(f)(1)), on
			 which was based the determination to use procedures other than competitive
			 procedures.
					(2)Scope of
			 requirements
					(A)Size of
			 contractsThis section shall not apply to contracts of less than
			 $5,000,000.
					(B)ApplicabilityThis
			 section shall apply to any extension, amendment, or modification of a contract
			 entered into before the date of the enactment of this Act using other than full
			 and open competitive procedures.
					(C)Small business
			 exceptionThis section shall not apply to contracts authorized
			 under the Small Business Act (15 U.S.C. 631 et seq.).
					(b)Relationship to
			 other disclosure lawsNothing in this section may be construed as
			 affecting obligations to disclose United States Government information under
			 any other provision of law.
			6.Contracts
			 entered into under unusual and compelling urgency exception
			(a)Requirement for
			 performance within 6-Month periodThe head of an executive agency
			 may not rely on the exception under section 303(c)(2) of the Federal Property
			 and Administrative Services Act of 1949 (41 U.S.C. 253(c)(2)) to enter into a
			 contract to procure property or services in connection with natural disaster
			 reconstruction efforts using procedures other than competitive procedures
			 unless the contract will be performed within a 6-month period.
			(b)Extended
			 notification and disclosure deadlinesThe notification and
			 disclosure deadlines under sections 4(b) and 5(a)(1), respectively, shall be 7
			 calendar days after the date on which a contract described in subsection (a) is
			 finalized.
			
